Citation Nr: 9929751	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  97-17 032 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement of the widow to the veteran's rate of pay for 
the month of his death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to September 
1945; he was a prisoner of war (POW) of the German Government 
from 1942 to 1945.  The veteran died on October [redacted], 
1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to service 
connection for the cause of the veteran's death and a March 
1997 letter from the RO which denied entitlement to payment 
of the veteran's benefits for the month of death.

In January 1999, the Board REMANDED the case for additional 
development.  The case has been returned for adjudication.  
The Board further notes that additional evidence was 
submitted by the appellant subsequent to the RO's August 1999 
Supplemental Statement of the Case.  The appellant has waived 
RO consideration of this evidence.


FINDINGS OF FACT

1.  The veteran was a POW of the German Government from 
October 1942 to May 1945.

2.  The cause of the veteran's death was certified as 
bronchopneumonia, pulmonary fibrosis, and fractured neck of 
femur.

3.  At the time of the veteran's death, service connection 
had been established for: residuals of shell fragment wound 
of the left upper extremity with retained foreign bodies and 
residual of shell fragment wounds of the left lower extremity 
with retained foreign bodies, both assigned 10 percent 
disability evaluations. 

4.  Competent medical evidence attributing the veteran's 
cause of death to service and/or a service-connected 
disability has not been presented.

5.  The appellant is not entitled to payment at the veteran's 
rate of VA compensation for October 1996, the month of his 
death.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The legal criteria for entitlement to benefits equal to 
the rate of payment of veteran's compensation for month of 
his death has not been met. 38 U.S.C.A. §§ 5111, 5310 (b) 
(West 1991); 38 C.F.R. § 3.20 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of death

The appellant contends that service connection should be 
granted for the cause of the veteran's death as a result of 
his confinement as a prisoner of war (POW).

Initially, it is necessary to determine if the appellant has 
submitted a well grounded claim with the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Beriberi (including beriberi heart disease), chronic 
dysentery, helminthiasis, malnutrition, and pellagra are 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent at any time 
following active service if the veteran is a former POW, and 
was interned or detained for not less than 30 days.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(c) (1998).  For purposes of presumptive POW diseases, 
"the term beriberi heart disease includes ischemic heart 
disease in a former prisoner of war who had experienced 
localized edema during captivity."  38 C.F.R. § 3.309(c) 
(1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to cause death, 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related to the cause 
of death. For a service-connected disability to constitute a 
contributory cause of death, it is not sufficient to show 
that is casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resultant 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (1998).

Moreover, there are primary causes of death, which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  A 
service-connected disability is not generally held to have 
accelerated death unless such disability affects a vital 
organ and was itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(4) (1998).

The death certificate shows that the veteran died in October 
1996, at age 76.  The immediate causes of death were listed 
as bronchopneumonia, pulmonary fibrosis, and fractured neck 
of the femur (osteoporosis). 

Terminal hospitalization records, dated in October 1996, 
reveal that the veteran was admitted for a fractured neck of 
the left femur.  His medical history of pulmonary fibrosis, 
pneumonitis, lung biopsy, and cerebral vascular accident were 
noted.  During the hospitalization, the veteran experienced 
breathing difficulties and was place on continuous positive 
airway pressure (CPAP) machine and given oxygen.  Pulmonary 
fibrosis and pulmonary disease were noted.  During the course 
of the hospitalization, the veteran's condition deteriorated.  
The veteran died on October [redacted], 1996.

At the time of the veteran's death, service connection had 
been established for: residuals of shell fragment wound of 
the left upper extremity with retained foreign bodies and 
residual of shell fragment wounds of the left lower extremity 
with retained foreign bodies.

The veteran's service medical records reveal that he was held 
as a German POW from October 1942 to May 1945, and that 
during that time his weight dropped from approximately 30 
pounds and that he had headaches and colds.  The veteran's 
September 1945 examination shows normal respiratory system.  
The chest X-ray was normal.  At a January 1954 VA 
examination, the veteran did not complain of any lung 
difficulties and evaluation of the respiratory system was 
negative.  The photoflurogram revealed no evidence of 
pulmonary pathology.  In April 1974, a private X-ray 
examination of the chest was normal.  On inspection, the 
chest was clear.

In late December 1983 and January 1984, the veteran underwent 
a VA POW examination.  The veteran reported that he was shot 
down over France and was a POW for 2 1/2 years.  It was noted 
that the veteran suffered from malnutrition as he lost 
approximately 45 lbs., suffered chronic sinusitis related to 
cold weather, and experienced dysentery during his 
confinement.  On evaluation of the lungs, there was normal 
vesicular breathing, the lungs were clear to auscultation and 
percussion, and there were no wheezes, rhonchi, or rales.  A 
chest X-ray revealed some minimal interstitial changes "as 
one would see with smoking," but there was no evidence of a 
focal infiltrate, pleural effusion, or pulmonary mass lesion. 

A December 1985 private hospital report shows that the 
veteran was treated for pneumonitis, type unknown.  A chest 
X-ray revealed small nodular densities bilaterally and the 
diagnosis was interstitial lung disease.

In a private July 1996 statement, Professor M.T. stated that 
the veteran suffered from pulmonary fibrosis caused by an 
unclear reason and that he underwent a bronchoscopy, biopsy, 
and bronchoalveolar lavage, which were all normal.  

In December 1996 opinion, K.W., M.D. stated that he first 
evaluated the veteran in November 1990 for pulmonary fibrosis 
and that the veteran gave a history of pneumonia in 1985.  
Dr. W. indicated that he had reviewed private X-rays from 
1983 which showed increased interstitial markings in the lung 
fields and bilateral apical pleural thickening.  He further 
noted that a May 1985 x-ray also showed an increase in 
interstitial markings in the lung bases.  Dr. W. noted that 
the veteran was diagnosed with pneumonia in December 1985.  
Dr. W. opined that 

On the basis of this finding, it 
certainly would seem possible that his 
interstitial fibrosis (which showed 
considerable progression during the 
period from 1992 through 1996) may have 
actually had a date of onset 
considerably earlier than the time of 
his pneumonia in December 1985, but was 
a much more subtle process during the 
period prior to 1985.  This situation 
raises the question of whether his 
interstitial pulmonary fibrosis could 
have actually begun due to some type of 
exposure which could have arisen during 
his wartime experiences in World War II.

The appellant and her representative maintain that Dr. W's 
opinion raised a question of reasonable doubt as to the basis 
of the veteran's pulmonary fibrosis, and as such service 
connection for the cause of the veteran's death should be 
granted.

As the United States Court of Appeals for Veterans Claims 
(Court) noted in Hicks v. West, 12 Vet. App. 86 (1998), its 
own word parsing in some of its medical nexus cases has 
created an unclear picture for ascertaining what degree of 
certainty is necessary in a medical opinion in order to 
establish a plausible medical nexus.  In Obert v. Brown, 5 
Vet. App. 30, 33 (1993), the Court suggested that a doctor's 
opinion, expressed in the terms of "may," was too 
speculative on its own, to establish a well-grounded claim.  
See also Tirpak v. Derwinski, 2 Vet. App. at 610-11; compare 
Molloy v. Brown, 9 Vet. App. 513, 516 (1996) (where a medical 
opinion, expressed in the terms of "could" was sufficient 
to satisfy the nexus requirement of a well-grounded claim), 
Watai v. Brown, 9 Vet.App. 441, 443 (1996) (holding that two 
medical opinions, one stating that there "probably" was a 
relationship to service and the other stating "there very 
well might have been," was sufficient medical nexus evidence 
for a well-grounded claim), and Lathan v. Brown, 7 Vet.App. 
359, 366 (1995) (holding that medical evidence expressed in 
terms of possible was sufficient for a well-grounded claim 
and stating that a medical opinion need not be expressed in 
terms of certainty to satisfy the requirements of a well-
grounded claim); see also Hernandez-Toyens v. West, 11 
Vet.App. 379, 382 (1998) (holding that evidence of a 
"possible or plausible" connection between veteran's "current 
condition and . . . in-service incurrence" was sufficient to 
well ground the claim and summarizing the case law on the 
degree of certainty required in medical opinions).  In Bloom 
v. West, 12 Vet. App. 185 (1999), the Court stated that what 
is speculative in one context might be less so in another. 

Although Dr. W. referred to some X-rays of record, he only 
presented a possible theory of relationship between the 
veteran's service and pulmonary fibrosis.  Dr. W. did not 
provide clinical data or other rationale to support his 
opinion; and there is nothing otherwise in the record that 
would give it substance.  To the extent that there was 
evidence of a process in the lung filed prior to pneumonia; 
the Board accepts that statement.  In fact, a VA X-ray 
examination in 1984 was interpreted as showing minimal 
interstitial changes.  However, the next statement of the 
examiner is remarkably vague in character and asks a question 
rather than establishing a fact or even an opinion.  "This 
situation raises the question of whether his interstitial 
pulmonary fibrosis could have actually begun due to some type 
of exposure which could have arisen during his wartime 
experiences in World War II."  In other words, Dr. W's 
opinion is too speculative to provide the degree of certainty 
required for medical nexus evidence.  Although the Board 
denies as not well grounded, the other evidence of record 
reflects that the chest X-rays were negative at separation, 
in 1954, and 1974.  Normal X-rays constitute negative 
evidence.

In regard to the fractured neck of the femur (osteoporosis), 
no professional has attributed the remote finding to service 
or a service-connected disability.  The Board is aware that 
the veteran honorably served his nation during a time of war 
and was wounded in action.  There is no competent evidence 
that the service-connected disabilities contributed to death 
and they did not effect a vital organ.  In addition, it is 
not contended or shown that a service-connected disability 
was 100 percent or otherwise "entitled" to a 100 percent 
rating for anytime in proximity to death.  38 U.S.C.A. § 1318 
(West 1991). 

Accordingly, the Board finds that as there is no competent 
medical evidence showing a nexus of the veteran's pulmonary 
fibrosis to his service.  The appellant's claim is supported 
solely by her own statement on appeal.  The Court has held 
that lay assertions of medical causation do not constitute 
competent evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinksi, 2 Vet. App. 492, 495 (1992).  In the absence of 
any evidence establishing an etiological relationship between 
the veteran's cause of death to his active service, there is 
no plausible basis for entitlement to service connection for 
the cause of the veteran's death.  Thus, the Board concludes 
that the appellant's claim for service connection for the 
cause of the veteran's death is denied.

II.  Rate of pay for month of death

The appellant contends that she is entitled to VA benefits at 
the rate of pay equal to veteran's VA compensation benefits 
for the month of October 1996 as this money was being used by 
the veteran at time of his death.

The initial question is whether the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, whether the appellant has submitted a claim 
that is plausible or capable of substantiation.  The Board 
concludes, for reasons summarized below, that the law, and 
not the evidence, is dispositive of the appellant's claim for 
benefits equal to the rate of the veteran's VA compensation 
for the month of his death.  Therefore, the claim is denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Pursuant to 38 U.S.C.A. § 5111(c), where the veteran dies on 
or after October 1, 1982, the surviving spouse may be paid 
death pension or dependency and indemnity compensation for 
the month in which the veteran died at a rate equal to the 
amount of compensation or pension which would have been 
payable to the veteran for that month had death not occurred, 
but only is such rate is equal to or greater than the monthly 
rate of death pension or dependency and indemnity 
compensation to which the surviving spouse is entitled.  
Otherwise, no payment of death pension or dependency and 
indemnity compensation may be made for the month in which the 
veteran died.  38 C.F.R. § 3.20(b) (1999).  The regulations 
further state that where a veteran receiving compensation or 
pension at the time of his death dies after December 31, 
1996, the surviving spouse, if not entitled to death pension 
or dependency and indemnity compensation, shall be entitled 
to a benefit for that month in the amount equal to the amount 
of compensation the veteran would have received but for the 
death.  38 C.F.R. § 3.20 (c)(1) (1999). 

In the instant case, the death certificate shows that the 
veteran died on October [redacted], 1996.  While the veteran 
was receiving VA compensation benefits for service-connected 
disabilities at the time of his death, service connection for 
cause of death has been denied.  Therefore, as the appellant 
is not entitled to dependency and indemnity compensation or 
death pension, there is no legal basis under the facts of 
this case for entitlement to benefits equal to the veteran's 
rate of VA compensation for the month of his death.  Thus, 
the claim is denied.


ORDER

Service connection for cause of the veteran's death is 
denied.  Entitlement to benefits equal to the veteran's rate 
of VA compensation for the month of his death is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

